                    Case 2:20-cv-03183-WBV-DMD Document 17 Filed 11/23/20 Page 1 of 4
                                                                                                               CLOSED
                                      U.S. District Court
                          Middle District of Louisiana (Baton Rouge)
                    CIVIL DOCKET FOR CASE #: 3:20−cv−00576−JWD−RLB

Bryant v. Rec Marine Logistics, LLC et al                               Date Filed: 09/02/2020
Assigned to: Judge John W. deGravelles                                  Date Terminated: 11/19/2020
Referred to: Magistrate Judge Richard L. Bourgeois, Jr.                 Jury Demand: None
Demand: $250,000                                                        Nature of Suit: 340 Marine
Cause: 46:0688 Jones Act                                                Jurisdiction: Federal Question
Plaintiff
Lance Bryant                                              represented by Kelley Randlev Dick , Jr.
                                                                         Mansfield, Melancon, Cranmer & Dick
                                                                         2133 Silverside Drive
                                                                         Suite B
                                                                         Baton Rouge, LA 70806
                                                                         225−385−7919
                                                                         Email: kelley@mmcdlaw.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                        Brad Cranmer
                                                                        Mansfield, Melancon Cranmer & Dick
                                                                        2133 Silverside Dr.
                                                                        Ste B
                                                                        Baton Rouge, LA 70808
                                                                        (225) 612−0800
                                                                        Email: brad@mansfieldmelancon.com
                                                                        ATTORNEY TO BE NOTICED

                                                                        Collin Roy Melancon
                                                                        Mansfield, Melancon, Cranmer & Dick
                                                                        318 Harrison Avenue
                                                                        Ste 107
                                                                        New Orleans, LA 70124
                                                                        504−814−1496
                                                                        Fax: 504−208−3427
                                                                        Email: Collin@mansfieldmelancon.com
                                                                        ATTORNEY TO BE NOTICED

                                                                        Eric J. Rhine
                                                                        Spagnoletti Law Firm
                                                                        401 Louisiana
                                                                        Ste 8th Floor
                                                                        Houston, TX 77002
                                                                        713−653−5600
                                                                        Fax: 713−653−5656
                                                                        Email: erhine@spaglaw.com
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Scott Michael Mansfield
                 Case 2:20-cv-03183-WBV-DMD Document 17 Filed 11/23/20 Page 2 of 4
                                                          Mansfield, Melancon, Cranmer & Dick, LLC
                                                          318 Harrison Avenue
                                                          New Orleans, LA 70124
                                                          (504) 500−1108
                                                          Fax: (504) 208−3427
                                                          Email: scott@mansfieldmelancon.com
                                                          ATTORNEY TO BE NOTICED

                                                          Seth Thomas Mansfield
                                                          Mansfield, Melancon, Cranmer & Dick, LLC
                                                          1921 Kaliste Saloom Road
                                                          Suite 203
                                                          Lafayette, LA 70508
                                                          337−735−9177
                                                          Fax: 337−735−9109
                                                          Email: Seth@MMCDLaw.com
                                                          ATTORNEY TO BE NOTICED


V.
Defendant
Rec Marine Logistics, LLC                   represented by Salvador Joseph Pusateri
                                                           Pusateri Johnston Guillot & Greenbaum
                                                           1100 Poydras Street
                                                           Suite 2250
                                                           New Orleans, LA 70163
                                                           504−620−2500
                                                           Fax: 504−620−25210
                                                           Email: Salvador.Pusateri@pbgglaw.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                          Kyle Andrew Khoury
                                                          Pusateri, Johnston, Guillot & Greenbaum, LLC
                                                          Louisiana
                                                          1100 Poydras Street
                                                          Suite 2250
                                                          New Orleans, Suite 2250
                                                          New Orleans, LA 70163
                                                          504−620−2500
                                                          Fax: 504−620−2510
                                                          Email: kyle.khoury@pjgglaw.com
                                                          ATTORNEY TO BE NOTICED

Defendant
REC Boats, LLC                              represented by Salvador Joseph Pusateri
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                          Kyle Andrew Khoury
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED
               Case 2:20-cv-03183-WBV-DMD Document 17 Filed 11/23/20 Page 3 of 4

Date Filed     #    Docket Text

09/02/2020    Ï1    COMPLAINT against All Defendants ( Filing fee $ 400 receipt number BLAMDC−2166001.),
                    filed by Lance Bryant.(Mansfield, Scott) (Entered: 09/02/2020)

09/02/2020    Ï2    NOTICE of CIVIL COVER SHEET by Lance Bryant re 1 Complaint (Mansfield, Scott) (Entered:
                    09/02/2020)

09/02/2020    Ï3    NOTICE of SUMMONS TO REC BOATS, LLC by Lance Bryant re 1 Complaint (Mansfield,
                    Scott) (Main Document 3 replaced on 9/3/2020) (ELW). (Entered: 09/02/2020)

09/02/2020    Ï4    NOTICE of SUMMONS TO REC MARINE LOGISTICS, LLC by Lance Bryant re 1 Complaint
                    (Mansfield, Scott) (Main Document 4 replaced on 9/3/2020) (ELW). (Entered: 09/02/2020)

09/03/2020     Ï    Case reassigned to Judge John W. deGravelles. Chief Judge Shelly D. Dick no longer assigned to
                    the case. (This is a TEXT ENTRY ONLY. There is no hyperlink or PDF document associated with
                    this entry.) (NLT) (Entered: 09/03/2020)

09/03/2020    Ï5    Summons Issued as to All Defendants. (NOTICE: Counsel shall print and serve both the summons
                    and all attachments in accordance with Federal Rule of Civil Procedure 4.) (ELW) (Entered:
                    09/03/2020)

09/04/2020    Ï6    SUMMONS Returned Executed by Lance Bryant. REC Boats, LLC served on 9/4/2020, answer
                    due 9/25/2020. (Mansfield, Scott) (Entered: 09/04/2020)

09/04/2020    Ï7    SUMMONS Returned Executed by Lance Bryant. Rec Marine Logistics, LLC served on 9/4/2020,
                    answer due 9/25/2020. (Mansfield, Scott) (Entered: 09/04/2020)

09/08/2020    Ï8    Ex Parte MOTION for Eric J. Rhine to Appear Pro Hac Vice (Filing fee $100.00, Receipt Number
                    ALAMDC−2167899) by Lance Bryant. (Attachments: # 1 Affidavit Affidavit of Eric J. Rhine, # 2
                    Exhibit Certificate of Good Standing, # 3 Proposed Pleading; Proposed Order)(Mansfield, Scott)
                    (Entered: 09/08/2020)

09/08/2020     Ï    MOTION(S) REFERRED: 8 Ex Parte MOTION for Eric J. Rhine to Appear Pro Hac Vice (Filing
                    fee $100.00, Receipt Number ALAMDC−2167899). This motion is now pending before the USMJ.
                    (LLH) (Entered: 09/08/2020)

09/11/2020    Ï9    ORDER granting 8 Motion for Eric J. Rhine to Appear Pro Hac Vice on behalf of Plainiff Lance
                    Bryant. Signed by Magistrate Judge Richard L. Bourgeois, Jr. on 9/11/2020. (This is a TEXT
                    ENTRY ONLY. There is no hyperlink or PDF document associated with this entry.) (SGO)
                    (Entered: 09/11/2020)

09/15/2020   Ï 10   ORDER: Telephone Scheduling Conference set for 11/19/2020 at 02:15 PM before Magistrate
                    Judge Richard L. Bourgeois Jr. Status Report due by 11/5/2020. Signed by Magistrate Judge
                    Richard L. Bourgeois, Jr. on 9/14/2020. (SGO) (Entered: 09/15/2020)

11/02/2020   Ï 11   ANSWER to 1 Complaint by REC Boats, LLC, Rec Marine Logistics, LLC.(Khoury, Kyle)
                    (Entered: 11/02/2020)

11/05/2020   Ï 12   STATUS REPORT by Lance Bryant. (Mansfield, Scott) (Entered: 11/05/2020)

11/18/2020   Ï 13   Joint MOTION to Transfer Venue by Plaintiff and by REC Boats, LLC, Rec Marine Logistics,
                    LLC. (Attachments: # 1 Memorandum in Support, # 2 Exhibit A, # 3 Proposed Order)(Khoury,
                    Kyle) Modified on 11/19/2020 to edit text. (EDC). (Entered: 11/18/2020)

11/18/2020   Ï 14   ORDER: Considering the 13 Joint Motion to Transfer Venue, the telephone scheduling conference
                    set for 11/19/2020 is CANCELLED. The parties shall contact the chambers of the undersigned
                Case 2:20-cv-03183-WBV-DMD Document 17 Filed 11/23/20 Page 4 of 4
                     upon a resolution of the motion should it be necessary to reset the conference. Signed by
                     Magistrate Judge Richard L. Bourgeois, Jr. on 11/18/2020. (This is a TEXT ENTRY ONLY. There
                     is no hyperlink or PDF document associated with this entry.)(SGO) (Entered: 11/18/2020)

 11/19/2020   Ï 15   ORDER granting 13 Motion to Transfer Case. Case transferred to District of Eastern District of
                     Louisiana. Signed by Judge John W. deGravelles on 11/19/2020. (EDC) (Entered: 11/19/2020)

 11/19/2020   Ï 16   GENERAL ORDER: All pleadings and other papers filed under seal in civil and criminal actions
                     shall be maintained under seal for thirty days following final disposition of the action. After that
                     time, all sealed pleadings and other papers shall be placed in the case record unless a District Judge
                     or Magistrate Judge, upon motion and for good cause shown, orders that the pleading or other
                     paper be maintained under seal.

                     The deadline for filing any motions regarding the unsealing of any document shall be within thirty
                     days of the final disposition of any action and shall contain a concise statement of reasons for
                     maintaining the pleading or other paper under seal.

                     ATTENTION: If a motion to retain documents under seal is NOT filed, all documents shall be
                     placed in the public case record, unless specifically identified in the attached General Order

                     Signed by Chief Judge Shelly D. Dick on 7/8/2019. (EDC) (Entered: 11/19/2020)

Case #: 3:20−cv−00576−JWD−RLB
